DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species E in the reply filed on 10/03/2022 is acknowledged.  The traversal is on the ground(s) that examining all of claims 1-20 together should not impose an undue burden on the Examiner, since all of the species are allegedly subsumed in the Examiner’s search for characteristics of the generic independent claims, specifically for a collet and a radial preload retainer.  
This is not found persuasive because, while on a superficial level the distinct species identified in the requirement for restriction of 08/01/2022 are generic to the broader concept of the independent claims 1, 11, and 19, when the details of each species are considered, each comprises unique structural features and configurations that requiring a separate search strategy, including unique search terms and phrases.  For example, Species A represents a configuration in which a spanner nut (202), threaded retainer collet (204), and second collet (206) are disposed on the outer surface of the trunnion (see Fig. 2-3).  Species B represents a configuration in which a single lock ring (402) and collet (206) are disposed on the outer surface of the trunnion, omitting the threaded retainer collet and spanner nut and instead configuring the lock ring to extend into a slot formed within the trunnion (see Fig. 4-5).  Additionally, a ram bolt (400) and expanding spacer (404) are used together only in Species B to position the blade root.   In both Species A and B, but not Species C-E, the trunnion includes a tapered portion on the outer surface (see taper having angle 205 in Fig. 2) which engages these features (see Fig. 2-5).  In Species C, a primary collet (606) which is a spanner nut is used alongside a threaded retainer collet (204) and an expanding spacer (404), with the primary collet being shaped in a unique tapering manner (see Fig. 6).  In Species D, only a belt device (804) and expanding spacer (404) are used to preload the trunnion, with the belt device wrapped around the trunnion at a vertical flat side surface, and with no collet, spanner nut, or ram bolt.  In Species E, a collet (1012) and spanner nut (1004) are positioned inside the trunnion, between the trunnion and the blade root, in order to position the blade root, and no expanding spacer is used (see Fig. 10 and [0075-0077]).  Further, in Species E the blade root is double conical in shape, with trapezoidal flat contact surfaces intended to contact surfaces within the trunnion (see Fig. 10 and [0075-0077]), whereas all other species comprise more traditional dovetail shaped blade roots.   
Due to the unique structural features and configurations of each species described above, the search strategies and terms used for these species would vary uniquely based on the unique structures and configurations presented in each species.  A search for Species A could incorporate unique phrasing and terms such as, for example, secondary ADJ collet, threaded ADJ collet, collet WITH slot WITH trunnion, or spanner ADJ nut WITH (taper angle wedge).  A search for Species B could incorporate unique phrasing and terms such as, for example, lock ADJ ring, ram ADJ bolt, ram ADJ bolt WITH spacer WITH expanding, or ram ADJ bolt WITH (under beneath bottom) WITH (root trunnion spacer).  A search for Species C could incorporate unique phrasing and terms such as, for example, collet ADJ taper, spanner ADJ nut ADJ taper, or collet WITH contact WITH corner.  A search for Species D could incorporate unique phrasing and terms such as, for example, belt ADJ device, belt ADJ preload, or belt ADJ spacer.  A search for Species E could incorporate unique phrasing and terms such as, for example, spanner ADJ nut WITH (inside internal) WITH trunnion, spanner ADJ nut WITH between WITH trunnion WITH root, collet WITH (inside internal) WITH trunnion, collet WITH between WITH trunnion WITH root, root WITH trapezoidal WITH face, or root WITH double ADJ conical.
The requirement is still deemed proper and is therefore made FINAL.
Applicant elects Species E and alleges that Species E includes claims 1-20. However, claims 3-4, 8, 13-14, and 20 appear to be drawn to non-elected and mutually exclusive Species A (claim 8) and Species B-D (claim 3-4, 13-14, and 20).  As such claims 3-4, 8, 13-14, and 20 are not examined and considered withdrawn. In addition claims 2, 5, 12, and 15 are directed to multiple alternative embodiments in a single claim. These claims are examined for patentability with respect to the elected embodiment in accordance with MPEP §821 and MPEP 803.02.

Claim Rejections - 35 USC § 112
Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6 and 17, the limitation “the socket formed by the trunnion includes octagonal faces forming flat contact surfaces in the socket” renders the claim indefinite, since it is unclear in light of the specification and claim language whether the limitation requires that each face must be octagonal in shape, or if instead, the limitation requires that multiple faces together form an octagon or octagon-like shape.  No clarification upon this point is found within the specification or drawings, since the only paragraphs which mention octagonal faces of the socket merely repeat the same language as the claims (see [0093], [00104], and [00119] in the specification).   In other portions of the specification, “octagonal faces” of the root are mentioned and given a reference number, however neither the octagonal faces of the root nor of the socket are labelled in the drawings, therefore it is unclear in what manner these faces are “octagonal”.   Applicant’s Fig. 10 appears to show that the double conical blade root comprises several flat side faces which together form six sizes of an octagon, suggesting that applicant’s usage of the term “octagonal” may be interpreted as including octagon-like or semi-octagonal (i.e. multiple sides which together form part of an octagon shape).  Proper details, however, must be provided within the claims or specification in order to clarify what is meant by “octagonal faces” within the context of the claim, without the introduction of new matter; for example by amended drawings which include labels for the claimed octagonal faces of the socket.  For Examination purposes, a broadest reasonable interpretation is taken, such that the limitation “octagonal faces” may include faces which are “octagon-like or semi-octagonal, wherein multiple sides which together form part of an octagon shape may be considered “octagonal”, as appears to be consistent with the applicants configuration in Fig. 10-11 and applicants use of octagonal to describe the root faces which contact the trunnion and collet, which do not form a complete octagon shape, rather together representing only six sides of an octagon.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: octagonal faces (1016), the octagonal faces of the blade root, mentioned in specification [0081] among other places.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claims 6 and 17 include the limitation “the socket formed by the trunnion includes octagonal faces forming flat contact surfaces in the socket”, however no such faces are apparent with the drawings, nor are any octagonal faces of the trunnion socket visually apparent within the drawings.   Further, while briefly mentioned within the specification (see [0093], [00104], and [00119] in the specification), these octagonal faces of the socket are not given a reference number within the specification.  It is therefore unclear what the intended meaning of the limitation is (see above 112b rejection) in the context of the specification and drawings.  Therefore, the “octagonal faces” of the socket must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the limitations “a means for forming a socket for a root of a blade”, “a means for positioning the root in the socket”, and “a means for encircling the means for positioning and applying a radial force with respect to the means for position to maintain the root in the socket” in claim 19 each invoke 35 U.S.C. 112(f) since,
the term “means” is a non-structural generic placeholder, having no specific structural meaning, which would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function, (see above discussion)
each of these terms is modified by functional language, including “for forming”, “for positioning”, and “for encircling”, each of which expresses the intended use of the “means”, thereby setting forth the “means” in terms of the function it performs rather than the specific structure, material, or acts that perform the function, and
this term is not modified by sufficient structure, material, or acts for achieving the specified function within the claims, since no additional claim limitations provide structure, material, or acts are included for any of these “means” within the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specifically, the limitation “a means for forming a socket for a root of a blade” in claim 19 is interpreted to cover a trunnion, which is described in the specification as performing the claimed function (see specification, [0074-0077], and Fig. 10-11), and equivalents thereof.
Specifically, the limitation “a means for positioning the root in the socket” in claim 19 is interpreted to cover a collet, which is described in the specification as performing the claimed function (see specification, [0074-0077], and Fig. 10-11), and equivalents thereof.
Specifically, the limitation “a means for encircling the means for positioning and applying a radial force with respect to the means for position to maintain the root in the socket” in claim 19 is interpreted to cover a spanner nut, which is described in the specification as performing the claimed function (see specification, [0074-0077], and Fig. 10-11), and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joudon (WO2022/018353A1).
Regarding claim 1, Joudon discloses an engine comprising: a trunnion (“bowl” member 58) forming a socket for a root (14) of a blade (10); a primary collet (split collet 26) positioning the root with respect to the trunnion (see Fig. 18 and [0090-0103]); and a radial preload retainer (hooping rings 48 and 50, and the assembly of hooping rings 48 and 50, ring 108, immobilization ring 52, locking ring 92, and spanner nut 112) at least partially encircling the primary collet (see Fig. 9-18; here it is clear that all structures within the radial preload retainer fully encircle the primary collet) and applying a radial force with respect to the primary collet to support the primary collet positioning the root with respect to the trunnion (see annotated Fig. 18 below, [0102-0104], and [0147-0149]).  Here, it is clear from [0102-0104] that the hooping rings 48 and 50 apply a direct radial preload to the primary collet which holds the two split halves of the collet together and presses them up against the blade root.  It is also clear, however, from [0147-0149] and annotated Fig. 18 below that the spanner nut 112 also applies a radial and axial preload by axially bearing down on the primary collet via immobilization ring 52 and other structures in between.  This axial preload forces the blade root and primary collet to bear down against the bowl at locations such as along the walls of the bowl just above shoulder 116.  These walls being oriented at an angle to the axial direction, the resulting preload force experienced by the primary collet and blade root at these locations would be oriented perpendicularly to the surface of the walls, and would thus include a radial direction component preload force (see annotated Fig. 18 below, wherein this principle is illustrated).  The result of the axial preload exerted directly by spanner nut 112 on the primary collet is described in [0149] as a prestress (preload) experienced between the root of the blade (and therefore the primary collet which surrounds it) and the inner ring 54a of the bearing 54.  It is clear from Fig. 18 that these components are radially adjacent to each other, separated only by the trunnion, which both structures contact, therefore such as preload would be, at least in part, a radial preload.

    PNG
    media_image1.png
    703
    799
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    705
    800
    media_image2.png
    Greyscale
 
Regarding claim 2, Joudon further discloses that the radial preload retainer includes a spanner nut (112) (see annotated Fig. 18 above and [0147-0149]).
Regarding claim 5, Joudon further discloses that the root includes a round root dovetail (see Fig. 18), and that the radial preload retainer includes a spanner nut (see in re claim 2).
Regarding claim 6, Joudon further discloses that the socket formed by the trunnion includes octagonal faces forming flat contact surfaces (see annotated Fig. 18 above) in the socket to seat and exert a clamping force on the root (see above description in re claim 1, wherein the flat side walls and flat bottom wall of the trunnion form five sides of an octagon shape, and exert a radial preload, i.e. clamping force, on the blade root due to the effect of the spanner nut 112 in bearing down axially on the primary collet and blade root, forcing the blade root to axially press downward into the trunnion).
Regarding claim 7, Joudon further discloses that the radial preload retainer allows for removal of the root from the socket formed by the trunnion (see Fig. 18; here it is visually apparent that the removal of the spanner nut 112 and immobilization ring 52 of the radial preload retainer allows the root to be axially withdrawn from the trunnion 58).
Regarding claim 9, Joudon further discloses that the root is a double conical root (see Fig. 18 and [0090]; here the blade root is configured in a bulb shape – see bulb portion 32-- which may be interpreted as being double conical, being formed of two oppositely oriented and tapering conical halves), and that the primary collet is a split collet (see Fig. 18 ,[0090-0094], and [0102]).  Further, the radial preload retainer, which comprises a spanner nut in the above interpretation (see in re claim 1) may also be interpreted as being solely comprised of a spanner nut, since the spanner nut applies a radial preload onto the primary collet by bearing down axially on the primary collet and blade root, forcing the blade root to axially press downward into the trunnion, whereupon the side walls of the trunnion exert a radial preload, i.e. clamping force, on the blade root and primary collet, as described in re claim 1 and depicted in annotated Fig. 18 above.
Regarding claim 10, Joudon further discloses that the primary collet includes a split collet (see in re claim 9).
Regarding claim 11, Joudon discloses a rotor assembly for blades of an engine ([0049] and [0071]) comprising: a primary collet positioning a root of a blade with respect to a trunnion (see in re claim 1), the trunnion forming a socket for the root (see in re claim 1); and a radial preload retainer encircling the primary collet and applying a radial force with respect to the primary collet to support the primary collet positioning the root with respect to the trunnion (see in re claim 1; here it is clear from Fig. 18 and the cited text that each component of the radial preload retainer fully encircles the primary collet 26).
Regarding claim 12, Joudon further discloses that the radial preload retainer includes a spanner nut (see in re claim 2).
Regarding claim 15, Joudon further discloses that the root includes a round root dovetail (see in re claim 5), and that the radial preload retainer includes a spanner nut (see in re claim 2).
Regarding claim 16, Joudon further discloses that the radial preload retainer reacts an asymmetric propeller loading on the root of the blade (see Fig. 18, [0010-0016], [0101], [0126], and [0147-0149]; here it is clear that the radial preload retainer provides an axial and radial prestress, as also illustrated in the annotated Fig. 18 above, such that the blade root, primary collet, radial preload retainer, and the trunnion are held in continuous contact with no clearance between, in the same manner as the applicant’s invention, therefore any asymmetric propeller loading on the root of the blade, as described in [0010-0011], is reacted by the radial preload retainer, primary collet, and trunnion).
Regarding claim 17, Joudon further discloses that the socket formed by the trunnion includes octagonal faces forming flat contact surfaces in the socket to seat and exert a clamping force on the root (see in re claim 6).
Regarding claim 18, Joudon further discloses that the rotor assembly is included in an open rotor engine ([0033-0034], and [0049]; here the rotor assembly is described as a comprising propeller blades and being for use within an aircraft engine, and it is known in the art of aircraft engines that the term “propeller” blades refers to an open rotor configuration).
Regarding claim 19, Joudon further discloses a blade retention apparatus comprising: a trunnion for forming a socket for a root of a blade (see in re claim 1); a collet for positioning the root in the socket (see in re claims 1 and 9); and a spanner nut for encircling the means for positioning and applying a radial force with respect to the means for positioning to maintain the root in the socket (see in re claims 1 and 2).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Wilkinson (GB 240,291), Poucher (GB 2244525A), Meon (US Pat. No. 2,017,505), and Heath (US Pat. No. 1,573,000) each disclose a rotor assembly for mounting a propeller blade similar to Joudon, each comprising a preload retainer and collet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745